Citation Nr: 1824065	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for osteoarthritis of the left knee with a residual lateral meniscus tear (left knee disability) prior to August 25, 2010, and greater than 10 percent prior to January 20, 2012, and greater than 50 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, before January 25, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1993.  The period of service from June 1985 to June 11, 1990, was honorable.  The period of service from June 12, 1990, to July 1993 was dishonorable.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In October 2015, the Board found that the issue of entitlement to a TDIU was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues were previously before the Board in October 2015 and were remanded so the Veteran could be provided with a VA examination.  This was done in November 2015.  There has been substantial compliance with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues have been returned to the Board for appellate jurisdiction.  


FINDINGS OF FACT

1.  Before August 25, 2010, the probative evidence of record shows that the Veteran had painful motion of the left knee.  

2.  The most probative evidence shows that the Veteran has subjective complaints of instability of the left knee beginning October 22, 2010.  

3. Before September 23, 2011, the probative evidence of record does not show the limitation of flexion to 30 degrees or limitation of extension to 15 degrees; or ankylosis of favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees.  

4.  Beginning September 23, 2011, the probative evidence of record shows that the Veteran's extension was, at worst, 40 degrees.   

5. Beginning September 23, 2011, the Veteran's left knee flexion was at worst 10 degrees.  

6.  Before January 25, 2012, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Before August 25, 2010, the criteria for a 10 percent disability rating for the Veteran's left knee disability have been approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2017).  

2.  A separate 10 percent rating for slight instability of the left knee is granted beginning October 22, 2010.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5257 (2017).  

3.  On September 23, 2011, the criteria for a disability rating of 50 percent for the Veteran's left knee disability were met or approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2017).  

4. On September 23, 2011, the criteria for a separate 30 percent disability rating for limitation of flexion of the left knee were approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.45, 4.59, 4.71a, Diagnostic Code 5260.  

5.  After September 23, 2011, the criteria for a disability rating greater than of 50 percent for the Veteran's left knee disability were not met or approximated.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2017).  

6.  A TDIU is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Increased Rating for a Left Knee Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's service-connected left knee disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  In this case, the hyphenated diagnostic code indicates that traumatic arthritis, under Diagnostic Code 5010, is the service-connected disability, and limitation of motion of the knee, under Diagnostic Code 5261, is a residual condition.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of an arthritic joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 percent rating is warranted under DC 5003 where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg: Diagnostic Code 5260, which governs limitation of flexion of the leg; and Diagnostic Code 5261, which governs limitation of extension of the leg.

Under Diagnostic Code 5260, a 0 percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

Under Diagnostic Code 5261, a 0 percent rating is warranted when the extension is limited to 5 degrees.  A 10 percent rating is warranted when the extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when the extension is limited to 15 degrees.  A 30 percent rating is warranted when the extension is limited to 20 degrees.  A 40 percent rating is warranted when the extension is limited to 30 degrees.  A 50 percent rating is warranted when the extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2017).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2017).  

When evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If the Veteran is already receiving the maximum rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether the other factors cause additional functional limitation.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997).  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain, with or without arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations more than the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute a functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

A.  Period Before August 25, 2010

In its October 2015 decision and remand, the Board previously found that the RO had created a staged rating by assigning a 10 percent rating effective the date of the Veteran's claim.  As a result, the issue of entitlement to a compensable rating prior to August 25, 2010 must be now considered.  

Treatment notes dated in January 2010 indicate the Veteran's complaint of left knee pain.  The Veteran was encouraged to see his Primary Care Provider (PC).  In February 2010 after seeing the PC, he was referred to Rehab Medicine for treatment of his osteoarthritis of the left knee.  The Board notes that no range of motion (ROM) testing was associated with the records.  The record shows that prior to August 25, 2010, the Veteran took pain medication for his knee.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017); see also Burton, 25 Vet. App. 1.  As the Veteran complained of pain in his left knee and the record shows that he took medication for it, the Board finds that a 10 percent rating is warranted.  However, a 20 percent rating is not warranted because the record does not show that there was compensable limitation of motion, as no range of motion studies for this period of time are of record.  Further, the record does not show that the Veteran had incapacitating exacerbations of his arthritis, symptoms of his meniscal condition, or instability.  

B. Period Beginning August 25, 2010

The Veteran was afforded a VA examination on October 22, 2010.  The Veteran reported that his left knee gave way.  The examiner found that there was decreased speed of joint motion, stiffness, and weakness.  Effusions were reported by the Veteran but not found upon examination.  The examiner reported that the left knee was absent of deformity, instability, incoordination and other symptoms.  No subluxation, locking episodes or symptoms of inflammation was reported.  

The examiner noted that there were severe and weekly flare-ups of the knee, which lasted for hours.  The precipitating and alleviating factors for the flare-ups included prolonged walking, standing, sitting, squats, climbing stairs, lifting/carrying and cold weather.  The Veteran obtained partial relief with rest and activity modification.  The Veteran indicated that the effects of the flare-ups on his limitation of motion (LOM) or other functional impairment was difficulty with the aforementioned activities.  

The examiner noted that there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran had standing limitation and could only stand for 15-30 minutes.  He also noted a functional limitation on walking three blocks.  The examiner noted that the Veteran always used a cane as an assistive device.  Upon physical examination, the examiner noted that a weight-bearing joint was affected.  The Veteran's gait was antalgic, with poor propulsion.  

Further examination revealed no bumps of the side of the Veteran's left knee consistent with Osgood-Schlatter's diseases, mass behind the knee, grinding, instability or abnormal tendon bursae.  The examiner, however, found that there was crepitation, patellar abnormality, meniscus abnormality, with the meniscus surgically absent and tenderness along the meniscus lateral joint.  No other abnormality of the knee was reported.  

The ROM testing revealed objective evidence of pain with active motion, of the left knee.  The flexion was reported at 0 to 130 degrees with normal extension at 0 degrees.  The examiner noted that although there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions of a range of motion and no ankylosis.  

Reviewing the evidence presented above, the Board finds that an evaluation greater than 10 percent is not warranted.  The evidence of record does not show X-ray findings of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Therefore a 20 percent rating is not warranted under Diagnostic Code 5003.  

Additionally, a higher percentage rating is not warranted under Diagnostic Codes 5260 or 5261.  While factors such as pain and weakness have been considered, they have not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next higher rating of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  To warrant a 20 percent rating under Diagnostic Codes 5260 and 5261, there must be the limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  To warrant a 30 percent under Diagnostic Code 5256, there must be ankylosis of favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees.  Such restricted motion is not shown in the record.  38 C.F.R. § 4.71a.  Even when considering functional loss due to the factors outlined in 38 C.F.R. §§ 4.40 and 4.45, the Veteran's left knee his disability is not more closely approximated by a higher disability rating.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2017).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

Prior to August 25, 2010, the record does not show medical or lay evidence of instability.  A separate rating under Diagnostic Code 5257 is not warranted.  

The Board has considered other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  During this period, the Veteran was not diagnosed with ankylosis or  nonunion or malunion of the tibia and fibula.  Therefore, a higher rating under Diagnostic Codes 5256 or 5262 is not warranted.  No separately compensable meniscal symptoms were noted in the record.  Therefore separate ratings under Diagnostic Code 5258 or 5259 are not warranted.  

In sum, for the period prior to August 25, 2010, the preponderance of the evidence does not support a disability rating greater than 10 percent based upon limitation of motion for the Veteran's left knee disability, during this period.  38 C.F.R. §§ 4.3, 4.7.  However, a separate rating for slight instability under Diagnostic Code 5257 is warranted.  

C.  Period Beginning October 22, 2010 

At his October 2010 VA examination, the Veteran had subjective complaints of his knee giving way.  His statements are credible.  Therefore, a separate rating for slight instability of the knee under Diagnostic Code 5257 is granted effective October 22, 2010, the first time the record showed subjective complaints of instability.  However, a 20 percent rating is not warranted because the examiner did not find instability of the left knee on examination.  
Treatment notes dated in January, February, and May 2011 indicate that the Veteran's left knee was examined after continual complaints of pain.  

Treatment notes dated in March 2011 indicate the Veteran's continual complaints of pain in his left knee and the use of a cane.  Upon examination, the clinician noted that the Veteran's gait was slightly antalgic and he walked with a cane in the right hand.  The ROM testing revealed flexion to 80 degrees, bilaterally, due to pain.  The clinician noted medial joint line tenderness (MJLT) and lateral joint line tenderness (LJLT).  Bilateral crepitus was also reported, but no instability.  

Reviewing the evidence presented above, the Board finds that an evaluation greater than 10 percent is not warranted before September 23, 2011.  While factors such as pain and weakness have been considered, they have not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next higher rating of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  To warrant a 20 percent rating under Diagnostic Codes 5260 and 5261, there must be the limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  To warrant a 30 percent under Diagnostic Code 5256, there must be ankylosis of favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees.  Such restricted motion is not shown in the record.  38 C.F.R. § 4.71a. Even when considering functional loss due to the factors outlined in 38 C.F.R. §§ 4.40 and 4.45, the Veteran's left knee his disability is not more closely approximated by a higher disability rating before September 23, 2011.  

The Board has considered other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  The Veteran reported effusions at his October 2010 VA examination.  However, none were noted on examination.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  This is the only evaluation available under Diagnostic Code 5258.  Regardless of whether the Veteran had effusions, the criteria set forth in Diagnostic Code 5258 are conjunctive, meaning that all must be satisfied.  The record does not show that the Veteran had frequent episodes of locking.  Thus, a separate rating may not be granted.  During this period, the Veteran was not diagnosed with ankylosis, subluxation, or nonunion or malunion of the tibia and fibula.  Instability was not noted on objective examination and thus it continues to be best described as slight.  Therefore, a separate or higher rating under Diagnostic Codes 5256, 5257, or 5262 is not warranted.  

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, DC 5259 (2017).  The meniscus was surgically absent.  However, a separate rating under Diagnostic Code 5259 is not warranted because the symptoms (painful limited motion with functional loss and instability) are already compensated for by the ratings currently assigned.  

D. Period Beginning September 23, 2011

Treatment notes dated on September 23, 2011, note the Veteran's antalgic gait and his use of bilateral Lofstrand crutches.  Upon examination, the clinician noted that the Veteran's left knee was warm, with mild generalized swelling.  No erythema or effusion was reported.  The ROM testing revealed a limited flexion to 10 degrees and extension to 40 degrees, secondary to pain.  The sensation was intact to light touch in all dermatomes tested.  The clinician noted that the McMurray test was positive, with a meniscus tear.  

The Board finds that an evaluation of 50 percent is warranted from September 23, 2011.  The competent evidence of record shows that on September 23, 2011, the ROM testing revealed that the Veteran's left knee extension registered 40 degrees, secondary to the pain, which is more closely described by the 50 percent criteria.  Therefore, a grant of 50 percent is warranted.  

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the September 23, 2011 treatment note shows that the Veteran's flexion was limited to 10 degrees.  A 30 percent evaluation is warranted under Diagnostic Code 5260 when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2017).  Therefore a separate rating under Diagnostic Code 5260 for limitation of flexion is granted effective September 23, 2011.  

Notes dated in November 2011 from his VA treating physician indicated that the Veteran was unable to ambulate without the support and had limited flexion of the knees bilaterally, secondary to chronic joint disease.  

Notes dated in December 2011, indicate that the Veteran rated his left knee pain as an 8/10 constant.  The clinician noted that the Veteran was wearing a knee brace which he mentioned did "not help at all."  Upon physical examination, the clinician noted that the Veteran had swollen bilateral knees, with the left greater than the right.  The left knee was tender to palpation over medial and lateral joint lines.  There was decreased ROM with flexion and extension due to pain.  The motor strength of his lower extremities was decreased due to give-way pain, otherwise 5/5, bilaterally.  His sensation was intact.  As for the reflexes, the clinician noted that the Veteran was unable to assess bilateral patella reflex due to pain.  His gait was antalgic with bilateral Lofstrand crutches.  

The Veteran underwent a VA examination in January 2012.  He reported that he has had left knee pain for years that has gotten progressively worse.  He constantly has knee pain, especially with weight-bearing and any extension movement.  Eight months ago he developed inability to extend his left knee secondary to the pain and had to start using crutches.  

The examiner noted that the Veteran did not indicate that flare-ups impacted the function of the knee or lower leg.  Upon examination, the Veteran's left knee flexion was 90 degrees, with no objective evidence of painful motion.  The Veteran's extension ended at 45 degrees or greater, with no objective evidence of painful motion.  The examiner noted that the Veteran was unable to perform repetitive-use testing with three repetitions because it was secondary to the pain on the left and he could not perform the three repetitions.  

The examiner noted that the Veteran had an additional limitation in ROM of the knee and lower leg following repetitive-use testing.  However, he noted that the Veteran had a functional loss, functional impairment or additional limitation of ROM of the knee and lower leg after repetitive-use, in the form of less movement than normal of the left knee and pain upon movement and disturbance of locomotion of both knees.  

The examiner noted that the Veteran had tenderness or pain to palpation for a joint line or soft tissues of the left knee.  Muscle strength testing revealed that the left knee flexion and extension were 3/5, active movement against gravity.  Regarding the joint stability testing, the examiner was unable to test for instability of the left knee.  

The examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation.  There was also no indication that the Veteran had or ever had "shin splints" medial tibial stress syndrome or any other tibial and or fibular impairment.  However, the examiner noted that the Veteran has had meniscal conditions or surgical procedures for a meniscal condition and a (semilunar cartilage) condition.  The Veteran has had a meniscal tear with meniscectomy and arthroscopic surgery on both the left and right knees in 1995.  No residual signs and/or symptoms due to arthroscopic or other knee surgery were reported.  

Regarding other pertinent physical findings complications conditions signs and, or symptoms related to the Veteran's knee disability, the examiner noted that the Wadell signs of magnification and tenderness were present as there was grimacing and vocalizing of discomfort just with a light touch of the knee area.  This indicates that the Veteran was exaggerating his symptoms.  This diminishes the Veteran's credibility with regard to his subjective complaints of pain.  
Treatment notes dated in February, March April and August 2012, indicate that the Veteran reported his left knee pain as an 8/10.  Upon physical examination, the clinician noted swollen bilateral knees, left greater than the right.  It was very tender to palpation over medial and lateral joint lines.  There was decreased ROM with flexion and extension due to pain.  The motor strength of his lower extremities was decreased due to give way pain, otherwise 5/5, bilaterally.  His sensation was intact.  The clinician was unable to assess bilateral patellar reflex due to pain.  
Mental Health notes dated in June 2012 indicate that the Veteran had difficulty due to physical limitations and severe knee pain.  Upon physical examination, the clinician noted that the Veteran walked with a significant antalgic gait and with obvious pain and discomfort.  She noted that the left knee ROM was 15-60 degrees.  She noted no laxity to varus or valgus stress.  After an injection, the ROM was 10-90 with improvement.  
Treatment notes dated in November 2012, noted tenderness to bilateral knees.  The Clinician noted that the Veteran was using bilateral crutches, had knee braces, his gait was antalgic, and he had difficulty walking with the crutches.  She noted that the ROM of the left knee was "very limited" as the Veteran was unable to unable to fully extend the knee.  
Treatment notes dated in September 2014 indicate that the Veteran was ambulating with Lofstrand crutches.  Upon examination, the clinician noted no erythema, swelling, atrophy, or effusion.  The sensation was intact to light touch in all dermatomes tested.  There was palpitation over the medial joint line of the left knee.  The ROM extension was 60 degrees with limited flexion.  
Treatment notes dated in October 2014 indicate that the Veteran complained of bilateral knee pain, with the pain worse in the left knee.  He reported that his left knee pain had worsened with "any" weight-bearing and he was currently using Lofstrand crutches to prevent any weight-bearing.  He also had a knee flexion contracture for more than one year.  He received home exercise (HEP) from physical therapy, and he continues to perform the HEP, but it is difficult for him with his crutches.  
Upon examination, the clinician noted no erythema, swelling, atrophy, or effusion.  The sensation was intact to light touch in all dermatomes tested.  There was palpitation over the medial and lateral joint line of the left knee.  The ROM extension lack 60 degree and flexion limited secondary to pain.  There was positive crepitus throughout and patellar grind.  
The Veteran was afforded a VA examination in November 2015.  He was diagnosed with left knee meniscus tear and degenerative arthritis of the left knee.  The Veteran reported that his pain level on the best day was 7/10; worst day 9-10/10; and his average day with pain was an 8/10.  
The Veteran reported flare-ups of the knee and/or lower leg.  He reported that the left knee was in constant pain but is exacerbated with any weight-bearing, so he avoids putting weight thereon, by using a wheelchair and crutches.  
Upon initial range of motion testing on the left knee, the examiner's findings indicated it was abnormal or outside the normal range.  The forward flexion was reported at 90 to 90 degrees and extension reported at 90 to 90 degrees.  As discussed below, the examiner was asked to clarify this finding.  The pain was noted upon examination but did not result in or caused a functional loss.  Both the extension and flexion exhibited pain.  There was also pain reported with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the left knee in the form of tenderness to palpation over the entire patella with swelling and calor.  Objective evidence of crepitus was noted by the examiner.  
The examiner reported that the examination was not being conducted during a flare-up.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  
The examiner reported that additional contributing factors to the Veteran's left knee disability was swelling, disturbance of locomotion, interference with sitting, interference with standing.  
The Veteran's muscle strength testing revealed that the forward flexion and extension was 4/5, active movement against some resistance.  The examiner noted that the Veteran did not have muscle atrophy, ankylosis, a history of recurrent subluxation or a history of lateral instability.  The Veteran, however, had a history of recurrent effusion, in the form of left knee swelling.  The examiner noted that left knee stability testing was indicated but not performed because of the extreme tenderness of the left knee.  
The examiner indicated that the Veteran did not have nor has he ever had a recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  
It was reported that the Veteran had had a meniscus (semilunar cartilage) condition on the left side.  The examiner indicated that the Veteran had arthroscopic surgery for torn meniscus in 1995.  
The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his left knee DJD or meniscus tear.  
The examiner was asked to explain why there was a specific finding of no ankylosis when the ROM testing in November 2015 was 90-90.  In an addendum opinion provided in March 2016, the examiner noted that X-ray imagining did not show that the Veteran had ankylosis.  She also noted that Veteran "refused" to bend his knee due to extreme pain.  The examiner stated that "[h]is limited ROM in my opinion is out of proportion to his x[-]ray findings."  This diminishes the Veteran's credibility with regard to his subjective complaints of pain.  The most probative evidence of record supports a finding that the Veteran is able to move his knee even though he refused to do so at his November 2015 VA examination.  
Reviewing the evidence presented above, the Board finds that an evaluation greater than 50 percent is not warranted for the period beginning September 23, 2011.  The maximum rating under Diagnostic Code 5261 is 50 percent.  The maximum rating under Diagnostic Code 5260 is 30 percent.  To warrant a 60 percent rating, there must be "extremely" unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  Ankylosis is not shown in the record.  38 C.F.R. § 4.71a.  The March 2016 addendum to the November 2015 VA examination indicated that although Veteran refused to bend his knee due to extreme pain, the X-ray imagining did not show that the Veteran had ankylosis.  Further, there is medical evidence that the Veteran was magnifying his symptoms, which diminishes his credibility with regard to the findings in those examinations.  As there is no ankylosis, a 60 percent rating cannot be granted.  As the rating criteria in Diagnostic Code 5256 are based upon ankylosis, which is the inability to move a joint, the DeLuca factors are not for consideration.  
In sum, the preponderance of the evidence does not support a 60 percent disability rating for the Veteran's left knee disability.  38 C.F.R. §§ 4.3, 4.7.
The Board has considered other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  During this period, the Veteran did not have subluxation, effusion and locking or nonunion or malunion of the tibia and fibula.  Instability was not able to be tested on objective examination and it continues to be best described as slight.  Therefore, a higher or separate rating under Diagnostic Codes 5257, 5258, and 5262 is not warranted.  Further, a separate rating under Diagnostic Code 5259 for his meniscectomy is not warranted because the evidence shows that there are no residuals of that surgery.  Further, all knee symptoms are contemplated by the ratings currently assigned.  

In a March 2018 statement, the Veteran's representative asserted that an extraschedular rating is warranted for the Veteran's left knee but did not provide a specific argument as to why.  There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee are contemplated by the schedular criteria.  His painful limitation of flexion and extension are compensated by the ratings under Diagnostic Codes 5260 and 5261.  A separate rating for instability has been granted under Diagnostic Code 5257.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

III.  TDIU

The Board notes that the Veteran was awarded a 100 percent rating for his psychiatric disorder effective December 9, 2011, and Special Monthly Compensation (SMC) under U.S.C. § 1114 and 38 C.F.R. § 3.350, on January 25, 2012.  As a result, the issue before the Board is an entitlement to a TDIU before January 25, 2012.  For the period from December 9, 2011 through January 25, 2012, the Veteran's psychiatric disorder (rated at 100 percent) may not be considered in the TDIU analysis. 
Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  
When the threshold criteria for consideration of a schedular TDIU are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16 (b).  
As a result of the ratings granted in this decision, the Veteran's service connected disabilities prior to January 25, 2012, were as follows.  
Osteoarthritis of the left knee at 10 percent prior to August 25, 2010 and at 50 percent since September 23, 2011 under Diagnostic Code 5010-5261.  A separate rating for limitation of flexion of the left knee at 30 percent since September 23, 2011.  A 10 percent rating for instability of the left knee since October 22, 2010.  A psychiatric disorder rated at 100 percent since December 9, 2011.  Additionally, there were multiple disabilities rated as noncompensable.   
Disabilities resulting from common etiology may be considered to be one single disability for the purposes of establishing whether the criteria in 38 C.F.R. § 4.16(a) are met.  VA has interpreted the schedular requirements in 38 C.F.R. § 4.16(a) to mean that a combined 70 percent rating is only required if no single disability rating is rated as 60 percent disabling.  The regulation can be fairly read to mean that if a veteran has a single disability rated at 60 percent disabling, he or she may be considered to satisfy the provision without reference to any other disabilities.  Beginning September 23, 2011, the Veteran's left knee disability had three separate ratings: 50, 30, and 10 percent.  This results in a 60 percent disability rating for conditions with a common etiology.  Therefore the criteria are met effective September 23, 2011.  Prior to that date, the criteria were not met.  

The Veteran contends that his service-connected left knee disability alone, rendered him unemployable.  During an August 2010 VA examination, it was noted that the Veteran was currently unemployed, between "five to 10 years" and was receiving social security for medical, psychiatric and left knee morbidities.  The examiner noted that the Veteran's mild osteoarthritis of the left knee had "significant effects" on his usual occupation.  The examiner also noted that the left knee disability would cause decreased mobility and problems with lifting and carrying because of the pain. He also noted that there would be resulting problems with the Veteran being assigned different duties, increased tardiness, and absenteeism.  
The record also contains a letter from his treating physician, Dr. M. M. (Pain Management Specialist), dated in September 2011, indicating that the Veteran was under her care for arthritis of the bilateral knee and was using crutches to ambulate.  She also noted that the Veteran was unable to use public transportation.  A similar letter from Dr. Y. S., noted that the Veteran was unable to ambulate without the support and had limited flexion of the knees, secondary to chronic joint disease.  Significantly, only the Veteran's left knee is service connected and the private providers state that the impairments discussed are the result of both knees.  
The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  
The evidence shows that the Veteran was using crutches to ambulate.  The evidence also shows that the Veteran has a high school diploma and has taken college courses and has worked as an alarm service inspector.  Although the record shows that his left knee disability clearly interferes with his ability to work, the Veteran's VA Vocational Rehabilitation and Employment (VR&E) records show that he is unemployable due to a combination of his orthopedic and psychiatric disabilities, as opposed to his left knee disability alone.  His psychiatric disability was not service connected until December 9, 2011.  It was then assigned an initial 100 percent rating and thus may not be considered as part of the TDIU analysis at any point during the appeal.  
The VR&E records show that the following difficulties cause unemployment: problems with motivation, memory/concentration, moderate/heavy lifting, and prolonged standing and walking.  Some of these significant impairments are psychiatric symptoms.  It was further noted that the Veteran had a psychiatric disability which caused problems with motivation, concentration, and social interactions which contributed toward a "serious employment handicap."  It was also noted that needing to go to multiple medical appointments makes competitive employment "difficult."  Social isolation also contributed to his unemployment.  The Vocational Rehabilitation records clearly show that the Veteran's psychiatric disorder was a significant contributor to his unemployment.  The most probative evidence of record shows that his left knee disability by itself, without consideration of his psychiatric symptoms, did not render him unemployable.  
Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected knee disability alone did not preclude him from securing and following any substantially gainful employment.  Therefore, a referral to the Director of the Compensation Service for extraschedular consideration prior to September 23, 2011 is not warranted.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  Further, a schedular TDIU is denied beginning September 23, 2011.  
Entitlement to a TDIU, beginning January 25, 2012, is not warranted in this case. As previously mentioned, SMC was awarded to the Veteran, effective January 25, 2015, and a 100 percent disability rating for a psychiatric disorder was also in effect.  Hence rendering a TDIU moot.  To grant a TDIU beginning January 25, 2012, in this case, would result in the "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  





















      (CONTINUED ON NEXT PAGE)
ORDER

A 10 percent disability rating for a left knee disability before August 25, 2010, is granted.  

A separate 10 percent disability rating for instability of the left knee is granted beginning October 22, 2010. 

A 50 percent disability rating for a left knee disability is granted, effective September 23, 2011.  

A separate rating under Diagnostic Code 5260 for limitation of flexion is granted effective September 23, 2011.  

An disability rating greater than 50 percent for a left knee disability after September 23, 2011, is denied.  

A TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


